Citation Nr: 0522822	
Decision Date: 08/19/05    Archive Date: 08/25/05

DOCKET NO.  02-03 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a rating in excess of 20 percent for service-
connected post-operative residuals of right lateral 
menisectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1993 to May 1996.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2001 RO decision that granted an 
increased rating and assigned a disability evaluation of 20 
percent, effective from February 15, 2002, the date of 
receipt of the veteran's increased rating claim.

In January 2003, the veteran testified at a personal hearing 
held at VA's office in San Antonio, Texas before the 
undersigned Veterans Law Judge.  

In February 2004, the Board remanded the veteran's case to 
the RO for further evidentiary development.  


FINDINGS OF FACT

1.  All evidence necessary for review of the issue considered 
on the merits herein on appeal has been obtained, and VA has 
satisfied the duty to notify the veteran of the law and 
regulations applicable to his claim and the evidence 
necessary to substantiate his claim.

2.  Right knee post-operative residuals of lateral 
menisectomy are manifested by  noncompensable limitation of 
extension and flexion without subluxation or lateral 
instability.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
post-operative residuals of a right lateral menisectomy have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5257, 5258, 5260, 5261 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2003 & Supp. 2004).  To implement the 
provisions of the law, the VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  

The Act and implementing regulations essentially eliminate 
the concept of the well-grounded claim. 38 U.S.C.A. § 5107(a) 
(West 2002); 38 C.F.R. § 3.102 (2004).  They also include an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103; 38 C.F.R. § 3.159(b) (2004).  In addition, 
they define the obligation of VA with respect to its duty to 
assist the claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c) (2004).

The Board also finds that the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by the VA, has been met.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159).  In 
a letter to the veteran dated in March 2004, the RO informed 
him of what the evidence had to show to establish entitlement 
to an increased rating for the claimed disability, what 
medical and other evidence the RO needed from him, what 
information or evidence the veteran could provide in support 
of the claim, and what evidence VA would try to obtain on his 
behalf.

The March 2004 letter specifically told the veteran to submit 
any medical evidence in his possession.  38 C.F.R. § 
3.159(b).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all required notification and development actions have been 
accomplished.  The March 2001 and January 2002 statements of 
the case and the April 2005 supplemental statement of the 
case notified the veteran of the law and regulations 
governing entitlement to the benefits and discussed how the 
evidence failed to substantiate entitlement to a higher 
evaluation.  This discussion served to inform the veteran of 
the evidence needed to substantiate the claim.

In Pelegrini v. Principi, 18 Vet. App. 112, (2004) (Pelegrini 
II), the United States Court of Appeals for Veterans Claims 
(Court) essentially held that VA must provide notice "upon 
receipt" and "when" a substantially complete application for 
benefits is received.  This mandates that notice precede an 
initial unfavorable AOJ (agency of original jurisdiction) 
decision on a service connection claim.  In this case, the 
veteran's claim was initially adjudicated in an August 1996 
RO decision.  

The Court also recognized, however, that where the notice was 
not mandated at the time of the initial AOJ decision, as is 
the situation in the veteran's case, the AOJ did not err in 
not providing such notice specifically complying with section 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 because an 
initial AOJ adjudication had already occurred.  In such a 
case, it was sufficient for the Board to ensure that proper 
notice was given.  Pelegrini v. Principi, 120, 122-4.

In this case, the Board finds that the veteran was not 
prejudiced by the delayed notice.  If he submitted additional 
evidence substantiating his claims, he would have received 
the same benefit as if he submitted the evidence prior to 
initial adjudication.  This is because the effective date of 
any award based on such evidence would have been fixed in 
accordance with the claim that was the subject of the initial 
adjudication.  38 C.F.R. § 3.156(b) (2004) (new and material 
evidence received prior to the expiration of the appeal 
period, or prior to the appellate decision, if a timely 
appeal has been filed, will be considered as having been 
filed with the claim, which was pending at the beginning of 
the appeal period); see also 38 C.F.R. § 3.400(q)(1) (2004) 
(providing that when new and material evidence is received 
within the appeal period, the effective date will be set as 
if the prior denial had not been made).

The Board finds that all necessary development has been 
accomplished.  VA has made reasonable and appropriate efforts 
to assist the appellant in obtaining the evidence necessary 
to substantiate his claims as evidenced by scheduling him 
multiple VA examinations over the course of the appeal, most 
recently in April 2004.  See 38 U.S.C.A. § 5103A(d).

The veteran offered testimony at a personal hearing before 
the Board in January 2003.  Following the hearing, the 
veteran's case was remanded by the Board in February 2004, 
and all identified records pertaining to the period of this 
appeal have been obtained.  Recent VA clinical notes have 
been requested and associated with the claims folder.  Also, 
the veteran underwent a VA examination in April 2004.

Under these circumstances, the Board finds that further 
assistance would have no reasonable possibility of 
substantiating the claims.  38 U.S.C.A. § 5103A(a)(2). The 
claim is ready to be considered on the merits.


Factual Background

In 1995, while on active duty, the veteran sustained a right 
knee injury that ultimately required arthroscopy and physical 
therapy.  The veteran reported constant right knee pain since 
this injury with a worsening of right knee symptoms.  

The veteran is presently in receipt of a 20 percent 
evaluation for his service-connected right knee disability 
under 38 C.F.R. § 4.71a, Diagnostic Code 5258, effective from 
February 15, 2000, the date of receipt of his increased 
rating claim.  

On VA examination in April 2000, the veteran complained of 
pain, weakness, stiffness, locking, and fatigability in the 
right knee.  The pain frequency was related to his activity 
level and relieved by use of Motrin.  The veteran reported no 
episodes of dislocation or recurrent subluxation.  The 
veteran was noted to have no constitutional signs of 
inflammatory arthritis.  

On physical examination, the examiner observed no deformity, 
swelling, atrophy, or tenderness in the right knee.  No 
grating underneath the patella or crepitus on flexion or 
extension was observed.  Varus and valgus tests were 
negative.  McMurray's test, anterior and posterior Drawer 
signs, and Lachman's tests were all reported as negative.  
Range of motion was found to be from 0 to 110 degrees without 
pain.  The examiner's diagnosis was right lateral meniscus 
tear, post lateral menisectomy with mild pain and discomfort.  
X-rays of the right knee were read as normal.  

VA treatment records dated from 2000 to 2002 reflect the 
veteran's complaints of increasing right knee pain and past 
medical history of ligament laxity.  VA radiographic reports 
dated in April 2000 and September 2001 showed a normal right 
knee.  In July 2001, the veteran sought urgent care for his 
chronic right knee pain.  A VA staff physician reported full 
range of motion in the right knee with no findings of 
redness, heat, or eccymosis.  In a December 2001 radiographic 
report, no degenerative joint disease changes were seen.  

On VA examination in December 2001, the veteran was noted to 
have constant pain, buckling, giving way of the right knee.  
The veteran reported that his knee symptoms increased with 
prolonged standing, sitting, and humidity.  

On physical examination, the veteran had normal, nonantalgic 
gait without external support or braces.  The examiner 
observed no edema, heat, or swelling in the bilateral knees.  
The right knee was tender to palpation on the lateral joint 
line.  Flexion of the right knee was to 145 degrees with 0 
degrees of extension.  Lower extremity vascular neurological 
examination was intact.  Lachman, Drawer, pivot, McMurray, 
valgus/varus, and open pressure tests were all negative.  X-
rays of the right knee indicated medial joint line narrowing.  
The examiner's diagnosis was post-operative lateral meniscus 
debridement without degenerative joint disease in the right 
knee with moderate degenerative meniscus lateral joint in the 
right knee.  

In a January 2002 VA orthopedic clinical note, the examiner 
reported the veteran's complaints of constant pain in the 
right knee following an in-service injury and arthroscopic 
right lateral menisectomy in 1995.  The examiner noted no 
effusion or crepitus.  Range of motion was from 0 to 100 
degrees.  The examiner noted lateral joint line was tender to 
palpation with 1+ Lachman's.  X-rays showed no obvious joint 
line narrowing or congruent joint.  The examiner assessment 
was early stage right knee lateral compartment degenerative 
joint disease.  

In January 2003, the veteran testified at a hearing before 
the Board.  He stated that his right knee disability impaired 
his ability to perform his duties as a registered nurse and 
affected his attendance on the job.  He reported right knee 
weakness, lateral instability, stiffness, and pain on 
movement and prolonged standing with no relief from pain 
medications or use of a knee brace.  The veteran stated that 
he had sought no regular medical treatment for his right knee 
because he has been told that he needed a total knee 
replacement but does not want to undergo surgery.  

On recent VA examination in April 2004, the veteran 
complained of constant pain, occasional buckling, and full-
time use of a knee support.  On physical examination, the 
veteran had range of motion in the knees from 0 to 135 
degrees, bilaterally.  Minimal tenderness was observed on the 
right lateral knee with no findings of effusion, instability, 
or crepitation.  McMurray's sign was negative.  X-rays of the 
right knee were read as normal.  The VA orthopedic surgeon's 
impression was that the veteran had neither instability nor 
arthritis.  The orthopedic surgeon noted the veteran's 
periodic flare-ups with repeated use with some easy 
fatigability.  


Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity. 
Individual disabilities are assigned separate Diagnostic 
Codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2004).  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3 (2004).

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2004), pertaining to functional impairment.  
In applying these regulations VA should obtain examinations 
in which the examiner determine whether the disability was 
manifested by weakened movement, excess fatigability, or 
incoordination.  Such inquiry should not be limited to 
muscles or nerves.  These determinations should be, if 
feasible, expressed in terms of the degree of additional 
range-of-motion loss due to any weakened movement, excess 
fatigability, or incoordination.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

In this case, the veteran's right knee disorder is currently 
rated as 20 percent disabling under Diagnostic Code 5258, 
cartilage, semilunar, dislocated, with frequent episodes of 
"locking," pain, and effusion into the joint.  An evaluation 
in excess of 20 percent is not contemplated by Diagnostic 
Code 5258.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5258.

Applicable regulations also provide that knee disabilities 
may be rated on the basis of  subluxation or instability of a 
knee under Diagnostic Code 5257.  A 10 percent evaluation is 
warranted for mild recurrent subluxation or lateral 
instability.  Moderate recurrent subluxation or lateral 
instability warrants a 20 percent evaluation.  A 30 percent 
evaluation requires severe recurrent subluxation or lateral 
instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

With regard to this Diagnostic Code 5257, the veteran has 
been shown to have no instability on examinations.  While the 
veteran has complained of having lateral instability and 
buckling, there are no objective findings that corroborate 
his subjective complaints.  The veteran has not complained of 
subluxation and this symptom has not been shown on 
examination.  Thus, an evaluation in excess of 20 percent is 
not warranted under Diagnostic Code 5257.

Knee disabilities may be also rated on the basis of 
limitation of motion under 38 C.F.R. § 4.71a, Diagnostic Code 
5260 and Diagnostic Code 5261.

The Rating Schedule provides that flexion of either leg 
limited to 60 degrees warrants a noncompensable rating; 
flexion limited to 45 degrees warrants a 10 percent rating; 
flexion limited to 30 degrees warrants a 20 percent rating; 
and flexion limited to 15 degrees warrants a 30 percent 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2004).

Extension limited to 5 degrees warrants a noncompensable 
rating; extension limited to 10 degrees warrants a 10 percent 
rating; extension limited to 15 degrees warrants a 20 percent 
rating; and extension limited to 20 degrees warrants a 30 
percent rating. 38 C.F.R. § 4.71a, Diagnostic Code 5261 
(2004).  Flexion of the knee to 140 degrees is considered 
full, and extension to 0 degrees is considered full.  See 38 
C.F.R. § 4.71, Plate II (2004).

In this regard, the Board notes that the veteran has 
consistently shown normal, full extension in the right knee 
with flexion, at worst limited to 100 degrees.  On VA 
examination in April 2004, the veteran had range of motion in 
the right knee from 0 to 135 degrees.  As such, the veteran's 
right knee disability does not warrant a higher rating under 
Diagnostic Codes 5260 or 5261.

The Board now turns to consideration of VA's General Counsel 
guidance concerning increased rating claims for knee 
disabilities.    

VA's General Counsel held in VAOPGCPREC 23-97 that a veteran 
who has arthritis and instability of the knee might be rated 
separately under Diagnostic Codes 5003 and 5257, provided 
that any separate rating must be based upon additional 
disability.  When a knee disorder is already rated under 
Diagnostic Code 5257, the veteran must also have limitation 
of motion under Diagnostic Code 5260 or Diagnostic Code 5261 
in order to obtain a separate rating for arthritis.  If the 
veteran does not at least meet the criteria for a zero-
percent rating under either of those codes, there is no 
additional disability for which a rating may be assigned.  

As previously discussed, the veteran does not have right knee 
instability, ratable under Diagnostic Code 5257, nor does he 
have limited motion, ratable under 5260 or 5261.  With regard 
to any diagnosed arthritis, the Board is aware that the 
veteran's medical records contain two entries indicating 
early stage right knee lateral compartment degenerative joint 
disease and moderate right degenerative meniscus lateral 
joint, however, these findings are not consistently shown on 
x-rays.  

Specifically, an x-ray report dated in December 2001 that 
corresponds with the VA examination report in which 
degeneration was found indicates no degenerative joint 
disease changes were seen.  On subsequent VA examination in 
April 2004, the examiner did not diagnose arthritis and read 
x-rays of the right knee as normal.  As such, the veteran's 
right knee disability does not warrant a separate rating as 
contemplated under VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 
(1997).

In VAOPGCPREC 9-98 (1998), 63 Fed. Reg. 56,704 (1998), the VA 
General Counsel clarified that, when a veteran has a knee 
disability evaluated under Diagnostic Code 5257, to warrant a 
separate rating for arthritis based on X-ray findings, the 
limitation of motion need not be compensable under Diagnostic 
Code 5260 or Diagnostic Code 5261; rather, such limited 
motion must at least meet the criteria for a zero-percent 
rating.  

However, as noted above, the veteran's range of motion in the 
right knee has been manifested by normal extension with 
flexion limited to at worst 100 degrees.  Given that the 
veteran's range of motion does not meet the criteria for a 
noncompensable rating, and, as discussed, there is no 
objective finding of lateral instability, he does not warrant 
a separate rating under VAOPGCPREC 9-98

In the alternative, a compensable rating may be granted by 
virtue of 38 C.F.R. 
§ 4.59 (2004).  The provisions of 38 C.F.R. § 4.59 provide 
that in evaluating arthritis, crepitus is recognized a sign 
of diseased joint, and that VA policy is to provide at least 
a minimal compensable evaluation where there are signs of 
disease in a joint.  These provisions do not provide a basis 
for an increased rating for the knee disability, because X-
rays of the right knee have failed to show arthritis, and the 
veteran has not presented with symptoms of crepitus, grating 
under the patella, or any constitutional signs of arthritis 
on examination. 

More recently, the VA General Counsel held that separate 
ratings could be provided for limitation of knee extension 
and flexion under Diagnostic Codes 5260 and 5261. VAOPGCPREC 
9-2004 (2004); 69 Fed. Reg. 59990 (2004).

The veteran has always been found to have full extension of 
the right knee to 0 degrees.  The most recent examination 
documents essentially normal flexion to 135 degrees.  38 
C.F.R. § 4.71, Plate II.  

While the examiner noted the veteran's periodic flare-ups 
with repeated use with some easy fatigability he did not find 
that this condition resulted in additional limitation under 
DeLuca.  The Board notes that the veteran has been shown to 
have full, normal range of motion in the right knee and that 
this 20 percent rating contemplates any limited motion due to 
pain or other factors.  As such, an additional evaluation is 
not warranted on the basis of limitation of extension or 
flexion under Diagnostic Codes 5260 or 5261.

Under the circumstances, the Board finds that the 20 percent 
rating currently in effect for the right knee more than 
adequately contemplates any and all disability associated 
with the service-connected disability.  As just discussed the 
veteran's knee disability under all applicable codes does not 
more closely approximate the criteria for a higher 
evaluation, and the weight of the evidence is against an 
evaluation in excess of 20 percent.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); 38 C.F.R. §§ 4.7, 4.21 (2004).



ORDER

Entitlement to a rating in excess of 20 percent for right 
lateral meniscus tear, post-lateral menisectomy, is denied. 



	                        
____________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


